Citation Nr: 0728864	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, claimed as pes planus.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
October 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision in which the RO denied, inter 
alia, the veteran's claims for service connection for pes 
planus, a right knee disability, asthma and a low back 
disability.  In July 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2004, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2004.

The Board's decision on the claim for service connection for 
a bilateral foot disability, claimed as pes planus, is set 
forth below.  The claims for service connection for a right 
knee disability, asthma and a low back disability are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While service medical records show a diagnosis of 
fracture of the feet at the time of separation from service, 
the post service medical records show complaints of foot pain 
with no evidence of a current diagnosis of pes planus or 
other foot disability (to include one residual to foot 
fracture).

CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability, claimed as pes planus, are not met.  38 U.S.C.A. 
§§ 1101, 1110, (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection a bilateral foot disability, claimed as pes 
planus, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, the need for the appellant to advise 
VA of and to submit any further evidence that is relevant to 
the claims; that letter also advised the appellant to submit 
any evidence in his possession pertinent to his claim.  
Clearly, this letter meets Pelegrini's content of notice 
requirement, as well as the VCAA's timing of notice 
requirement.

A post-rating March 2006 letter informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations.  However, 
the Board finds that the appellant is not prejudiced by the 
timing such notice.  Because the Board's decision herein 
denies the claim for service connection now under 
consideration, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records dated from July 2004 to February 2005; 
outpatient treatment records from VA Medical Centers (VAMCs) 
in Newington and West Haven, Connecticut, and the  VA 
Outpatient Clinic (VAOPC) Winsted, Connecticut, dated from 
May 2003 to December 2004; and the report of a May 2003 VA 
examination.  Also of record are various statements submitted 
by the veteran and his representative, on his behalf.  

In summary, in connection with the claim herein decided the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis


Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records show that on enlistment 
examination in December 1998, the clinical evaluation of the 
feet was normal and it was indicated that the feet had normal 
arches.  March and May 2002 private medical treatment reports 
noted that the veteran was under podiatry care and indicated 
that he had been diagnosed with multiple lower extremity 
problems, without specifying any specific diagnoses.  An 
October 2002 Report of Medical Assessment indicated that 
since the last physical examination in December 1998, change 
in medical history included stress fractures of the feet.  

On VA examination in May 2003, the veteran reported that 
while in service he ran daily and went on forced marches 
three times per week.  He reported that his arches in his 
feet became flat and he developed pain.  He indicated that 
one foot arch was collapsed more than the other and effected 
his posture, knees, low back and hips.  He reported that he 
used inserts and medication which helped and that overuse 
caused arch pain.  The examiner indicated that x-rays of the 
feet revealed that the left foot had a small lytic lesion at 
the head of the first proximal phalanx medially most likely 
representing a cyst.  X-rays of both feet demonstrated no 
evidence of fracture, dislocation, degenerative changes or 
acute bony abnormality.  There was no evidence of pes planus 
in both feet.  The soft tissues were unremarkable.  The 
assessment regarding the claimed pes planus was stable with 
inserts, x-rays do not confirm pes planus.  

An August 2003 VA outpatient treatment record noted 
complaints of foot pain.  

After a full review of the record, including the medical 
evidence and statements made by and on the appellant's 
behalf, the Board finds that service connection for a 
bilateral foot disability, claimed as pes planus is not 
warranted.  

The service medical records do not show any evidence of a 
diagnosis of pes planus during service.  The October 2002 
separation examination report noted stress fractures of the 
feet.  There is no evidence of a current diagnoses of either 
pes planus or stress fractures of the feet.  The May 2003 VA 
examination report shows that x-ray studies were negative for 
evidence of fracture of the feet and did not confirm the 
presence of pes planus.  While the evidence shows that the 
veteran has complained of foot pain, as noted above there is 
no confirmed medical diagnosis of the pathology for that 
pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, where, as here, there is no 
medical that establishes a current disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to the medical evidence addressed above, the 
Board has considered the veteran's assertions in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
to include a question as to the diagnosis of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.  

Under these circumstances, the claim for service connection 
for a bilateral foot disability, claimed as pes planus must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for a bilateral foot disability, claimed 
as pes planus, is denied.




REMAND

The Board finds that further RO action on the remaining 
claims for service connection a right knee disability, asthma 
and a low back disability is warranted.  

The service medical records show that in January 1999, the 
veteran complained of right knee pain and the assessment was 
right knee tendonitis.  The May 2003 VA examination report 
noted complaints of knee pain.  It was indicated that no 
degenerative joint disease was noted on x-rays but the 
subjective complaints of knee pain were more consistent with 
meniscal involvement.  July 2004 private medical records 
noted findings of chondromalcia patella of the right knee.  A 
November 2004 VA outpatient treatment record shows that the 
veteran reported that he had received private orthopedic 
treatment for his knee pain and had bilateral knee surgery in 
September 2004.  Those records have not been obtained.  

The service medical records show treatment for restrictive 
airway disease and pneumonia during service, but not 
diagnosis of asthma during service.  The October 2002 Report 
of Medical History shows that the veteran reported that he 
had been diagnosed with asthma.  The October 2002 Report of 
Medical Assessment noted asthma but the veteran was not 
referred for further evaluation.  The May 2003 VA examination 
report included an assessment exercised induced and seasonal 
asthma.  The examiner did not provide a nexus opinion 
regarding whether the veteran's currently diagnosed asthma 
had its onset during service.

The service medical records show treatment for complaints of 
low back pain in February 2001 and August 2001 and the 
assessments were muscle strain and right medial lateral 
strain (back) respectively.  The May 2003 VA examination 
report includes a diagnosis of mechanical low back pain.  The 
examiner did not address whether the veteran has a current 
low back disability related to the back strain in service. 

The Board finds that medical opinions addressing the claimed 
right knee and low back disabilities and asthma, to include 
whether any currently diagnosed disability/ies is/ are 
related to service, would be helpful in resolving the claims 
for service connection.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
VA pulmonary and orthopedic examinations, physicians, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the original 
claims for service connection.  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding medical records.  

The RO should obtain and associate with the claims file all 
outstanding VA medical records.  As noted above, the record 
contains VA outpatient treatment records dated from May 2003 
to December 2004 from the Newington and West HavenVAMCs and 
the Winsted VAOPC.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should undertake appropriate action to obtain all 
outstanding pertinent VA medical records since December 2004, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requests for records from Federal 
facilities. 

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to the claims for service 
connection, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  As noted above, the veteran reported 
that he had private treatment for his knee pain and had 
bilateral knee surgery in June 2004.  The RO should request 
the veteran to identify those pertinent private treatment 
records and attempt to obtain all record identified by the 
veteran, with appropriate notice to the him and his veteran 
if any attempt is unsuccessful.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims for 
service connection

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment of the veteran's low back 
disability, right knee disability and/or 
asthma, from December 2004 to the present 
from the Newington and West Haven VAMCs 
and the Winsted VAOPC.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for right 
knee and low back disabilities and for 
asthma that is not currently of record.  
The RO should specifically request that 
the veteran provide information and 
authorization to obtain bilateral knee 
surgery in June 2004.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic and 
pulmonary examinations, by physicians, at 
an appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physicians designated to 
examine the veteran, and the reports of 
the examinations should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with a complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

The orthopedic examiner should clearly 
identify all current disability(ies) of 
the right knee and low back.  With 
respect to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability had its 
onset in service (addressing the 
complaints of right knee pain and low 
back pain and findings of right knee 
tendonitis and low back strain therein).

The pulmonary examiner should set forth 
an opinion was to whether the veteran has 
a current diagnosis of asthma and, if so, 
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability had its 
onset in service (addressing the findings 
of restrictive airway disease during 
service and the notation of asthma on the 
October 2002 Report of Medical Assessment 
therein).

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a right knee disability, 
asthma and a low back disability in light 
of all pertinent evidence and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


